Opinion by
Tilson, J.
From the record it was found that certain items consist of embroidered trimmings, filet lace articles similar to those involved in United States v. Jabara (22 C. C. P. A. 77, T. D 47065), Normandy laces similar to those in United States v. Amrein (26 id. 353, C. A. D. 40), covers, runners, cushions, wearing apparel, sachets, veils, and other articles, embroidered, like those involved in Abstract 11620, and Venice laces similar to those the subject of Littwitz v. United States (3 Cust. Ct. 123, C. D. 217). As to these items the claim at 75 percent under paragraph 1430 was sustained.